IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41089
                        Conference Calendar



EDWARD HILL,

                                         Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, Director of Texas
Department of Criminal Justice; JOHN S. FISHER,
Staff Counsel for Inmates,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-557
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Edward Hill, Texas prisoner # 696537, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 lawsuit as frivolous or

for failure to state a claim, pursuant to 28 U.S.C. § 1915(e).

He renews his claim for money damages against the Texas

Department of Criminal Justice (“TDCJ”) for illegally

incarcerating him, but he does not renew his claim against John




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41089
                                  -2-

Fisher, and that claim is waived.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Hill argues that the district court erred in dismissing his

claim against the TDCJ for failure to exhaust and as barred by

Heck v. Humphrey, 512 U.S. 477 (1994).      This court need not

address Hill’s exhaustion arguments because the district court

correctly determined that Hill’s claim for money damages arising

out of his allegedly illegal incarceration is barred by Heck.

Although Hill contends that he has overcome the Heck bar by

demonstrating that his judgment of conviction was invalidated in

November 1997, the amended judgment to which Hill refers simply

deleted the jury’s affirmative finding that he used a deadly

weapon; Hill’s conviction and 50-year sentence were otherwise

unaffected.   The district court’s dismissal is therefore

AFFIRMED.   Heck, 512 U.S. at 486-87; Stephenson v. Reno, 28 F.3d

26, 27-28 (5th Cir. 1994).

     Hill’s motions to file supplemental briefs are DENIED.        Hill

is advised that the district court’s dismissal of his complaint

counts as a “strike” for purposes of 28 U.S.C. § 1915(g).         See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).      He is

CAUTIONED that, if he accumulates three strikes, he will be

barred from proceeding in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     AFFIRMED; MOTIONS DENIED; THREE-STRIKES WARNING ISSUED.